ALD-089                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-3770
                                      ___________

                                RONALD G. JOHNSON,
                                             Appellant

                                            v.

                PHILIP MORGAN, Warden; BUREAU OF PRISONS;
               HOWARD R. YOUNG CORRECTIONAL INSTITUTION
                    ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                            (D.C. Civil No. 1-09-cv-00007 )
                      District Judge: Honorable Leonard P. Stark
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 17, 2013
              Before: SLOVITER, VANASKIE and WEIS, Circuit Judges
                           (Opinion filed:January 28, 2013)
                                      _________

                                        OPINION
                                        _________

PER CURIAM.

       In 2009, Ronald Johnson filed a pro se complaint pursuant to 42 U.S.C. §§ 1983

and 1986, alleging that his civil rights were violated when he was held for several days at

the Howard R. Young Correctional Institution (“HYCI”) on an erroneous violation of
                                             1
probation (“VOP”) charge. His complaint named as defendants the HYCI, the Delaware

Bureau of Prisons (“DBOP”), and Warden Phil Morgan. The District Court dismissed

the claims against the HYCI and the DBOP, finding them immune from suit. On March

30, 2012, the District Court granted Warden Morgan’s motion for summary judgment.

On May 1, 2012, Johnson filed a motion for reconsideration, which the District Court

denied on September 7, 2012.1 On September 24, 2012, Johnson filed a notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291 with respect to the District Court’s

September 6, 2012, order. We begin by making clear the limited scope of this appeal.

We do not have jurisdiction over the District Court’s March 30 order granting summary

judgment to Morgan because Johnson’s notice of appeal was untimely filed with respect

to that order. See Fed. R. App. P. 4(a)(1)(A); Baker v. United States, 670 F.3d 448, 456

(3d Cir. 2012). Johnson’s May 1 motion for reconsideration pursuant to Fed. R. Civ. P.

59(e) did not toll the time to file a notice of appeal under Fed. R. App. P. 4(a)(4)(a)

because the motion for reconsideration was itself untimely. See Baker, 670 F.3d at 460.

As to the denial of reconsideration, we will summarily affirm.

       On December 16, 2008, Johnson was arrested pursuant to an outstanding capias

for disorderly conduct and for charges stemming from an unrelated domestic violence


1
  Shortly after filing his motion for reconsideration, Johnson filed a flurry of additional
motions in the District Court, including a second motion for reconsideration, two motions
to reopen case, a motion for mental evaluation, a motion to stay, a motion to strike
response to defendant’s motion for summary judgment, a motion for appointment of
counsel, and a request for a competency hearing. The District Court’s September 6,
2012, order denying reconsideration also addressed and denied each of these motions.
                                              2
complaint. He was committed to the HYCI and bail was set on each of the charges. The

outstanding capias was resolved at a hearing on December 17, 2008. On December 18,

2008, a hearing was held on the domestic violence charges; a trial date was set, and

Johnson’s bail was increased. Thereafter, Johnson’s offender status sheet, dated

December 18, 2008, erroneously reflected an additional VOP charge that increased the

amount of his bail. Instead of posting bond for both the domestic violence charges and

the erroneous VOP charge, Johnson decided to remain in custody and attempt to have the

VOP charge cleared from his record. On December 19, 2008, he submitted a complaint

that he had never been on probation, had never been arrested for a VOP, and had never

been arraigned on such a charge. An administrative investigation was conducted and on

January 1, 2009, Johnson was advised that the VOP charge had been removed. The

following day, he posted bond for the remaining charges and was released.

       Johnson’s subsequent complaint in the District Court sought monetary damages

for mental suffering, anxiety, and stress resulting from the additional days he spent in the

HYCI while he attempted to clear the VOP charge from his record. The District Court

determined that Warden Morgan was entitled to summary judgment because Morgan had

no personal involvement in the placement of the VOP charge on Johnson’s record, he did

not have a duty to personally investigate Johnson’s grievance, and there was no evidence

that he was involved in a conspiracy to deprive Johnson of his rights based on

discriminatory animus. Johnson unsuccessfully moved for reconsideration on the basis

that he was suffering from a mental breakdown, depression, and anxiety.
                                             3
       Generally, we review an order denying a motion for reconsideration for an abuse

of discretion, and only exercise plenary review when the denial is based on the

interpretation and application of a legal precept. See Koshatka v. Phila. Newspapers,

Inc., 762 F.2d 329, 333 (3d Cir. 1985). In this case, the District Court’s denial of

Johnson’s motion for reconsideration was not based on the interpretation and application

of a legal precept, but on its failure to demonstrate, as a proper reconsideration motion

must, either (1) an intervening change in controlling law; (2) the availability of new

evidence; or (3) the need to correct a clear error of law or fact or to prevent manifest

injustice. See Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010). We detect no

abuse of discretion in the District Court’s conclusion that the basis for Johnson’s motion,

which was that he was suffering from a mental breakdown, depression, and anxiety, did

not conform to any of those requirements. Notably, Johnson’s motion did not suggest

any error in the District Court’s reasoning. Accordingly, we will summarily affirm the

District Court’s September 6, 2012, order denying Johnson’s motion for reconsideration. 2




2
  We will also summarily affirm the denial of Johnson’s second motion for
reconsideration, two motions to reopen case, motion for mental evaluation, motion to
stay, motion to strike response to defendant’s motion for summary judgment, motion for
appointment of counsel, and request for a competency hearing, substantially for the
reasons expressed in the District Court’s September 7, 2012, order.
                                              4